Name: Commission Regulation (EEC) No 3282/85 of 22 November 1985 introducing a countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/21 COMMISSION REGULATION (EEC) No 3282/85 of 22 November 1985 introducing a countervailing charge on tomatoes originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, ration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in Article 1 (2) (b) of Regulation (EEC) No 751 /85 ; Having regard to the Treaty establishing the European Economic Community, Whereas, for tomatoes originating in Morocco the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (*), as last amended by Regulation (EEC) No 855/84 Q,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 751 /85 of 22 March 1985 fixing for the 1985/86 marketing year the reference prices for tomatoes (^) fixed the reference price for products of class I from ' 1 October to 20 December 1985 at 45,53 ECU per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : A countervailing charge of 2,42 ECU per 100 kilograms net is applied to tomatoes (subheading 07.01 M of the Common Customs Tariff) originating in Morocco . Article 2Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 3110/83 (*), the prices to be taken into conside This Regulation shall enter into force on 26 November 1985 .(') OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 130 , 16 . 5 . 1984, p. 1 . (3) OJ No L 81 , 23 . 3 . 1985, p. 20 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . O OJ No L 303, 5 . 11 . 1983, p . 5 . (6) JO No L 106, 12. 5 . 1971 , p . 1 . O JO No L 90, 1 . 4 . 1984, p . 1 . No L 314/22 Official Journal of the European Communities 23 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1985. For the Commission Frans ANDRIESSEN Vice-President